Motion Granted in Part and Order filed January 6, 2020




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-01022-CV
                                    ____________

           NEWSTREAM HOTEL PARTNER-IAH, LLC, Appellant

                                          V.

      UC RED LION HOUSTON HOLDER, LLC AS SUCCESSOR IN
               INTEREST TO UC FUNDING, LLC, Appellee


                      On Appeal from the 269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-71008

                                      ORDER

      On January 6, 2020, appellant filed its “Emergency Motion to Review Denial
of Supersedeas and for Temporary Order Staying Foreclosure Pending Appeal.”
Appellee filed an initial response to the motion the same day, reserving a right to file
a further response.

      It appears from the allegations in the motion that appellant’s request for relief
requires further consideration and that appellant will be prejudiced unless immediate
temporary relief is granted. We therefore GRANT IN PART appellant’s emergency
motion and issue the following order:

      The foreclosure sale on the Property, as that term is defined in appellant’s
emergency motion, scheduled for January 7, 2020, is STAYED pending a final
decision by this court in this appeal or until further order of this court.

      Appellee may file a further response to appellant’s emergency motion. Any
such response is due within 10 days of this order.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.